     Case 1:19-cv-03377-LAP Document 144 Filed 07/01/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                   Plaintiff,
                                           No. 19 Civ. 3377 (LAP)
-against-

ALAN DERSHOWITZ,

                   Defendant.

VIRGINIA L. GIUFFRE,

                   Plaintiff,
                                           No. 15 Civ. 7433 (LAP)
-against-
                                             MEMORANDUM & ORDER
GHISLAINE MAXWELL,
                   Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is a request by Defendant Alan Dershowitz

(“Mr. Dershowitz”) to modify the protective order entered in

Giuffre v. Maxwell, No. 15 Civ. 7433 (S.D.N.Y.), to permit him

access to “all filings and discovery materials, including third-

party discovery” from that case. (See Dershowitz Letter Requesting

Pre-Motion Conference on Motion to Modify the Protective Order

(“Dershowitz June 12 Letter”), dated June 12, 2020 [dkt. no. 133

in 19 Civ. 3377].)    Mr. Dershowitz originally sought the Court’s

leave to fully brief a motion to modify the protective order in

Maxwell pursuant to Rule 2.A of this Court’s individual practices.

The parties from both Giuffre v. Dershowitz, No. 19 Civ. 3377

                                   1
     Case 1:19-cv-03377-LAP Document 144 Filed 07/01/20 Page 2 of 13




(S.D.N.Y.), and Maxwell submitted a number of letters in response

to Mr. Dershowitz’s request and participated in oral argument on

June 23, 2020.1     In light of that developed record, the Court

elects to rule on Mr. Dershowitz’s request on the merits without

further briefing.

     For the reasons that follow, Mr. Dershowitz’s request is

denied.   In addition, the Court rules that certain discovery

materials from the Maxwell case are not properly in possession of

Plaintiff Virginia Giuffre’s (“Ms. Giuffre”) current counsel and

thus must be destroyed under the plain terms of the Maxwell

protective order.

     1. The Maxwell Protective Order
     At the heart of the dispute is the protective order entered

in Maxwell by Judge Robert W. Sweet.       (See Protective Order (the

“Maxwell Protective Order”), dated March 17, 2016 [dkt. no. 62 in

15 Civ. 7433].)2



1 (See Giuffre Response to Dershowitz Letter (“Giuffre June 17
Letter”), dated June 17, 2020 [dkt. no. 141 in 19 Civ. 3377];
Maxwell Response to Dershowitz Letter, dated June 17, 2020 [dkt.
no. 1059 in 15 Civ. 7433]; Dershowitz Reply to June 17 Giuffre
Letter, dated June 18, 2020 [dkt. no. 142 in 19 Civ. 3377];
Dershowitz Reply to June 17 Maxwell Letter, dated June 18, 2020
[dkt. no. 1060 in 15 Civ. 7433]; John Doe Response to Dershowitz
Letter, dated June 22, 2020 [dkt. no. 1062 in 15 Civ. 7433];
Transcript of June 23 Oral Argument (“Transcript”), dated June 26,
2020 [dkt. no. 1069 in 15 Civ. 7433].)
2 Given the parties’ familiarity with them, the Court will not

otherwise recount the facts underlying either the Maxwell or the
Dershowitz action.
                                   2
     Case 1:19-cv-03377-LAP Document 144 Filed 07/01/20 Page 3 of 13




     The Maxwell Protective Order, despite the angst it is now

causing,   is   unremarkable    in    form   and     function.     Like   many

protective orders, Judge Sweet entered the Maxwell Protective

Order in 2016 to “protect the discovery and dissemination of

confidential    information    or    information     that   will   improperly

annoy,   embarrass,   or   oppress    any    party,    witness,    or   person

providing discovery in [Maxwell].”           (Id.)    The order accordingly

permits the parties to designate as CONFIDENTIAL certain materials

produced in discovery that “are confidential” and that implicate

“common law and statutory privacy interests” of Ms. Giuffre and

Maxwell Defendant Ghislaine Maxwell (“Ms. Maxwell”).               (Id. ¶ 3.)

Under the order, materials properly marked CONFIDENTIAL “shall not

be disclosed or used for any purpose except the preparation and

trial of [Maxwell],” (id. ¶ 4), and may only be disclosed to

specific enumerated groups, including “attorneys actively working

on this case” and “persons regularly employed or associated with

the attorneys who are working on this case,” (id. ¶¶ 5(a)-(h)).

The Maxwell Protective Order further provides that, upon the

conclusion of the Maxwell litigation, all materials (or copies of

materials) designated CONFIDENTIAL shall be returned to the party

that designated them CONFIDENTIAL or, alternatively, destroyed.

(Id. ¶ 12.)




                                      3
       Case 1:19-cv-03377-LAP Document 144 Filed 07/01/20 Page 4 of 13




       2. Cooper & Kirk’s Possession of the Maxwell Materials
       Before    getting     to   the   heart     of       the   matter,      i.e.,   Mr.

Dershowitz’s request, the Court was troubled to learn at the June

23 oral argument that replacement counsel for Ms. Giuffre, Cooper

& Kirk, had received from Ms. Giuffre’s former counsel, Boies

Schiller    Flexner,3      the    Maxwell      materials         at   issue   in   their

entirety.       Asked to explain how those materials came into the

firm’s possession, attorneys from Cooper & Kirk explained that

they had obtained access to the materials because Ms. Giuffre

retained them “both to represent her in [Giuffre v. Dershowitz]

and to represent her in conjunction with the Boies Schiller firm

in the Maxwell case.”         (Transcript at 9:15-19.)

       The Court is not privy to the full details of Ms. Giuffre’s

arrangement with Cooper & Kirk, but, in any event, they would do

little to obviate the Court’s concern.                     The Maxwell Protective

Order “must be interpreted as it[s] plain language dictates.”

Geller v. Branic Intern. Realty Corp., 212 F.3d 734, 738 (2d Cir.

2000)(quoting City of Hartford v. Chase, 942 F.2d 130, 135 (2d

Cir.   1991)).        And,   whatever       Cooper     &    Kirk’s     intentions      in

requesting      and   obtaining      the       Maxwell      materials      from    Boies


3 This Court disqualified Boies Schiller Flexner from continued
representation of Ms. Giuffre in its October 16, 2019 Opinion &
Order. (See Opinion & Order re: Defendant’s Motion to Disqualify
Counsel for Plaintiff and to Dismiss the Complaint, dated October
16, 2019 [dkt. no. 67].)    Ms. Giuffre retained Cooper & Kirk to
represent her shortly thereafter.
                                           4
      Case 1:19-cv-03377-LAP Document 144 Filed 07/01/20 Page 5 of 13




Schiller, the Maxwell Protective Order explicitly provides that

(1)   discovery    materials        designated    CONFIDENTIAL   cannot   be

disclosed or used outside of the confines of the Maxwell action

and (2) that properly designated discovery materials may only be

disclosed to specific groups of individuals, including attorneys

“actively    working   on”    the    Maxwell   litigation.    (See   Maxwell

Protective Order, ¶¶ 4, 5(a).)

      Cooper & Kirk is sunk on either score.         As a practical matter,

the Court would be surprised--shocked, even--if Cooper & Kirk was

not   in    some   sense     “using”     the   Maxwell   discovery   in   its

representation of Ms. Giuffre in her action against Mr. Dershowitz.

And, even if it was not doing so, Cooper & Kirk is not “actively

working on” the Maxwell matter such that disclosure of discovery

materials to it would be permissible under the plain terms of the

protective order.      (See id.)       First, the Maxwell Protective Order

governs the “preparation and trial” of Ms. Giuffre’s since-settled

claims against Ms. Maxwell, (id. ¶ 4), meaning Cooper & Kirk

necessarily cannot play an active role in litigating them. Second,

even assuming arguendo that the Maxwell Protective Order could

permit the disclosure to Cooper & Kirk, and despite Cooper & Kirk’s

representation that it was retained to represent Ms. Giuffre in

Maxwell, the firm has not, from what the Court can tell, been

actively working on the case. To wit, no Cooper & Kirk attorney

has entered an appearance in Maxwell, no Cooper & Kirk attorney
                                         5
      Case 1:19-cv-03377-LAP Document 144 Filed 07/01/20 Page 6 of 13




has attended any of the (numerous) conferences that have taken

place in that matter since the firm was retained by Ms. Giuffre,

and no Cooper & Kirk attorney has filed any letter, brief, or

motion with the Court.      Whatever Cooper & Kirk’s participation in

the   Maxwell   unsealing   litigation,   it    does    not   appear   to   be

“active.”

      Accordingly,   the    Court   concludes    that    Cooper   &    Kirk’s

possession of the Maxwell discovery materials violates the plain

terms of the Maxwell Protective Order.4          All of those materials

and any material, including work product, derived from the Maxwell

materials (other than the deposition of Ms. Giuffre in Maxwell5)

shall be destroyed.     Counsel shall submit an affidavit detailing

the steps taken to do so. Furthermore, to the extent that it is

doing so, Cooper & Kirk shall cease use of the Maxwell materials

in its preparation of Ms. Giuffre’s action against Mr. Dershowitz.




4 The Court also notes, as Mr. Dershowitz’s counsel did at oral
argument on June 23, that it would be unfair for Ms. Giuffre’s
counsel to have access to the Maxwell discovery materials while
Mr. Dershowitz does not. While the Court rejects Mr. Dershowitz’s
request to modify the Maxwell Protective Order, it will not in the
same breath force him to litigate this action with one arm tied
behind his back.
5 At a hearing before the Court on December 2, 2019, the Court

ordered Ms. Giuffre to turn over her deposition transcript from
Maxwell to Mr. Dershowitz. (See Transcript at 21:2-7.)
                                     6
     Case 1:19-cv-03377-LAP Document 144 Filed 07/01/20 Page 7 of 13




     3. Mr. Dershowitz’s Request to Modify the Maxwell Protective
        Order
     As mentioned above, see supra at 1, Mr. Dershowitz seeks to

modify the Maxwell Protective Order to gain access to all materials

from that litigation.     The Court concludes that modification is

not justified for a number of reasons.

      The Court of Appeals has held that where there has been

reasonable reliance by a party or non-party in providing discovery

pursuant to a protective order, a district court should not modify

that order “absent a showing of improvidence in the grant of the

order or some extraordinary circumstance or compelling need.”

S.E.C. v. TheStreet.com, 273 F.3d 222, 229 (2d Cir. 2001).             In

determining whether such extraordinary circumstances exist, the

Court considers several factors, including: (1) the scope of the

protective order; (2) the language of the order itself; (3) the

level of inquiry the court undertook before granting the order;

and (4) the nature of reliance on the order. In re Ethylene

Propylene Diene Monomer (EPDM) Antitrust Litig., 255 F.R.D. 308,

318 (D. Conn. 2009).

     At a broad level, Mr. Dershowitz has simply not demonstrated

the existence of an “extraordinary circumstance or compelling

need,” TheStreet.com, 273 F.3d at 229, that counsels in favor of

modification.    The thrust of Mr. Dershowitz’s request is that

wholesale production of the Maxwell materials to him will “promote

                                   7
        Case 1:19-cv-03377-LAP Document 144 Filed 07/01/20 Page 8 of 13




efficiency and avoid duplication” in his defense of Ms. Giuffre’s

claims.     (See Dershowitz June 12 Letter.)              That is all well and

good,     but   while     “fostering      judicial      economy   and     avoiding

duplicative discovery are laudable goals . . . they hardly amount

to extraordinary circumstances or compelling need.” Md. Cas. Co.

v. W.R. Grace & Co., No. 83 Civ. 7451 (SWK), 1994 WL 419787, at *9

(S.D.N.Y. Aug. 10, 1994).

     Moreover, the Court is not convinced that the production of

the Maxwell materials to Mr. Dershowitz would even vindicate those

important objectives beyond making life easier for Mr. Dershowitz.

The sheer breadth of Mr. Dershowitz’s request is worth reiterating:

he seeks “all filings and discovery materials, including third-

party discovery” from the Maxwell litigation, a years-long affair

with over a thousand docket entries.                 (Dershowitz June 12 Letter

(emphasis added)).        In other words, it is not a targeted strike

that Mr. Dershowitz proposes, but a carpet bombing.                     And, while

Mr. Dershowitz contends it is “obvious” that Ms. Giuffre “has made

relevant . . . all of the discovery from Maxwell,”” he has not

beyond conclusory assertions demonstrated a congruence between the

Maxwell     action      and   his   own       that    would   warrant    such   an

indiscriminate approach.

     A brief comparison of the Maxwell and Dershowitz actions makes

this clear.     Ms. Giuffre’s now-settled action against Ms. Maxwell


                                          8
       Case 1:19-cv-03377-LAP Document 144 Filed 07/01/20 Page 9 of 13




alleged that Ms. Maxwell was a ringleader in Jeffrey Epstein’s

sex-trafficking scheme, a trusted lieutenant of Epstein’s who

facilitated      his   purported      trafficking     of    underage      girls    to

prominent individuals.          Ms. Giuffre’s defamation action against

Mr. Dershowitz alleges that Mr. Dershowitz was one of the prominent

individuals      who   took   advantage      of   Epstein   and    Ms.    Maxwell’s

trafficking      scheme   and    that   Ms.   Giuffre      was   forced    to     have

intercourse with Mr. Dershowitz when she was underage. Ms. Giuffre

alleges that Mr. Dershowitz’s false denial of such contact defamed

her.   To be sure, the two actions are related because they involve

the    alleged    behavior      of   individuals     who    were   in     Epstein’s

substantial orbit, but they are not coextensive, and Ms. Giuffre’s

action against Mr. Dershowitz relates primarily to a much narrower

range of conduct than what was at issue in her action against Ms.

Maxwell.    The Court is thus skeptical that judicial economy would

be served by handing Mr. Dershowitz a mountain of discovery from

a separate case that may not even be relevant to his defense or to

his counterclaims against Ms. Giuffre.

       Furthermore, the requested modification might not serve the

interests of judicial economy because it would threaten to undercut

the ongoing unsealing process in Maxwell.             The Court spent months,

with substantial input from the parties, fashioning a procedure

for unsealing the Maxwell filings that properly takes into account

the privacy interests of the scores of third parties named in those
                                         9
     Case 1:19-cv-03377-LAP Document 144 Filed 07/01/20 Page 10 of 13




documents.      (See dkt. nos. 1026-1044 in 15 Civ. 7433.)              That

process involves actively soliciting objections from non-parties

and extensive briefing from the parties in response to those

objections.     (See Unsealing Protocol, dated March 31, 2020 [dkt.

no. 1044 in 15 Civ. 7433].)     Critically, the agreed-upon unsealing

procedure can only work as intended if non-parties are willing to

participate.     Handing over to Mr. Dershowitz all of the materials

from Maxwell, which would necessarily include all of the sealed

filings that are the subject of the unsealing protocol, would

threaten that balance.    Non-parties may question the legitimacy of

that process if Mr. Dershowitz can obtain, without any regard

whatsoever for their interests, the sealed materials for the mere

reason   that   disclosure   would   make   mounting   his   defense     and

litigating his counterclaims against Ms. Giuffre more convenient.

The Court will not risk collateral damage to the Maxwell unsealing

process by modifying the protective order.6


6 Bubbling underneath the debate about modification of the Maxwell
Protective Order is a more practical concern: the temptation that
the Maxwell materials might inspire for a litigant in Mr.
Dershowitz’s position.    As a general matter, Mr. Dershowitz’s
battle with Ms. Giuffre has proceeded in very public--and
frequently toxic--fashion.    See, e.g., Alan Dershowitz Twitter
Posts      from      June      22,      2020,      available    at
https://twitter.com/AlanDersh (suggesting that Ms. Giuffre should
be “prosecuted and sent to prison” for perjury). More importantly,
and perhaps reflecting Mr. Derhsowitz’s desire to defend himself
in the public eye, Counsel for Mr. Dershowitz noted at oral
argument   that   “Professor    Dershowitz   obviously   wants all

                             (Footnote continues on following page.)
                                     10
     Case 1:19-cv-03377-LAP Document 144 Filed 07/01/20 Page 11 of 13




     Finally, to the extent that an analysis of the EPDM factors

is necessary, see supra at 7, the Court concludes that the fourth

factor--the nature of reliance on the order by producing parties

--alone     justifies   rejecting     Mr.      Dershowitz’s    request        for

modification.      Integral to this conclusion is the fact that the

Maxwell   Protective    Order    prohibits     information    designated       as

CONFIDENTIAL from being “disclosed or used for any purpose except

for the preparation and trial of [the Maxwell] case.”              (Maxwell

Protective Order ¶ 4.) This provision functioned as a powerful

mechanism    for   inducing     parties   to    provide   discovery      in     a

contentious litigation.       Indeed, this Court has gone so far as to

describe similar clauses as “key provision[s]” of their respective

protective orders.      Jose Luis Pelaez, Inc. v. Scholastic, Inc.,




(Continued) information [contained in the Maxwell materials] to be
out there, to be public . . . because he believes it exonerates
him.” (Transcript at 21:21-24.)
     This raises concerns for reasons that should be obvious.
While the Court does not believe that Mr. Dershowitz would do
anything so brazen as purposely to publicize the Maxwell sealed
materials, the fact that he is defending his reputation might
incent him, naturally, to be more cavalier with the sealed
materials where they are helpful to him. The potential for this
has already reared its head--Mr. Dershowitz’s June 12 letter
requesting     modification      arguably     contained     public
characterizations of the sealed materials, a fact that “troubled”
Ms. Giuffre, (Giuffre June 17 Letter).     Thus, given the public
character of this litigation and what is at stake for the
litigants, production of the Maxwell materials to Mr. Dershowitz
would raise additional risk of leakage from the materials at issue
in the Maxwell unsealing process into filings in the Dershowitz
action.   This would further undermine the unsealing process in
Maxwell.
                                     11
     Case 1:19-cv-03377-LAP Document 144 Filed 07/01/20 Page 12 of 13




312 F. Supp. 3d 413, 417 (S.D.N.Y. 2018).              The presence of such

provisions    accordingly   proves        critical    to    the   modification

analysis--that producing parties are “justified in believing that

a protective order would not be modified for purposes external to

the lawsuit in which it was entered” may be a dispositive factor

in denying modification of a protective order. Nielsen Co. (U.S.),

LLC v. Success Sys., Inc., 112 F. Supp.3d 83, 121 (S.D.N.Y. 2015);

see also Jose Luis Pelaez, 312 F. Supp. 3d at 416-17.

     Here, there is no question that the plain terms of the Maxwell

Protective Order would justify such an expectation.                  The Maxwell

Protective    Order   incentivized        parties    to    provide     sensitive

information   in   discovery   by    explicitly       promising       that   said

information would only be wielded in connection with litigating

the claims at issue in that case and that case only.                     Had the

parties producing discovery in Maxwell under the auspices of the

protective    order   anticipated     that     their       information       could

eventually be turned over to make litigation of a related, but

entirely separate, case more convenient, they may have never

produced information in the first place.             The Court accordingly

concludes that such reliance on the Maxwell Protective Order

precludes modification.




                                     12
     Case 1:19-cv-03377-LAP Document 144 Filed 07/01/20 Page 13 of 13




                                  CONCLUSION

For the reasons discussed above:

    (1)   Cooper & Kirk shall destroy (a) all materials from
          Giuffre v. Maxwell, No. 15 Civ. 7433, currently in its
          possession, save for the transcript of Ms. Giuffre’s
          deposition in that case and (b) all work product derived
          from the Maxwell materials. Cooper & Kirk shall submit
          to the Court an affidavit detailing the steps that it
          took to destroy the materials. In addition, to the extent
          it is doing so, Cooper & Kirk shall cease all use of the
          Maxwell materials--outside of Ms. Giuffre’s deposition
          transcript--in its work on Ms. Giuffre’s action against
          Mr. Dershowitz.

    (2)   Mr. Dershowitz’s request to modify the      Maxwell
          Protective Order [dkt. no. 133 in 19 Civ. 3377] is
          denied.
SO ORDERED.

Dated:    New York, New York
          July 1, 2020

                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                   13
